Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tazzia (US 2005/0113552 A1) in view of Nienhaus et al. (US 5,670,600).
	Tazzia discloses an aqueous coating composition comprising a uretdione component, produced from the reaction of a diisocyanate and a polyol, wherein when the preferred isophorone diisocyanate and lowest disclosed molecular weight polyol reactant, ethylene glycol, are used, the resulting uretdione component has a content of less than 17 weight percent uretdione groups, and a water dispersible active hydrogen group-containing and ionizable group-containing component, such as acrylic polymers.  See paragraphs [0013]-[0017].  To promote storage stability, it would have been obvious to minimize the content of active isocyanate groups within the uretdione component.  Solvents and additives, corresponding to those claimed for components (C) and (D), are disclosed within paragraphs [0019]-[0021].  Furthermore, component contents are disclosed within paragraphs [0018] and [0019] such that operating within applicants’ claimed weight range would have been obvious.  Within paragraphs [0025] and [0026], the application of the coating to substrates and the curing of the composition under time and temperature conditions are disclosed that meet that claimed.  Though the primary reference fails to disclose the molar ratio limitation within the last three lines of claim 1, the position is taken that one would have been motivated to operate within the claimed range, especially at a molar ratio of coreacting groups of about 1:1, to promote complete curing of the reactive components and optimal properties of the cured coating.
4.	Though the primary reference discloses the use of a water dispersible active hydrogen group-containing and ionizable group-containing component, such as acrylic polymers, the reference discloses other polymers useful as the active hydrogen containing coreactant.  Still, the use of such reactive components as carboxylate containing polyacrylate polyols derived from applicants’ monomers of claim 6 and having applicants’ claimed acid number and molecular weight, within an aqueous coating composition, crosslinkable through reaction with isocyanate groups was known at the time of reaction, as evidenced by the abstract; column 3, line 65+; column 4; column 5, lines 27+; and column 8, lines 44+ of Nienhaus et al.  Furthermore, given the disclosed hydroxyl number, the disclosed polyols possess a quantity of hydroxyl groups that meets that claimed.  Accordingly, given the similarity between the water dispersible active hydrogen group-containing and ionizable group-containing components of the references, the position is taken that it would have been obvious to use the water dispersible active hydrogen group-containing and ionizable group-containing polyacrylate of Nienhaus et al. as the active hydrogen containing reactant of the primary reference, so as to arrive at the instant invention.
5. 	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Firstly, despite applicants’ remarks with respect to the use of hindsight to construct the rejection, the examiner has explained why it would have been obvious to combine the claimed components and has relied upon prior art teachings to justify the position.  Secondly, though applicants argue that the there is no requirement that the uretdione component of the primary reference must be free of hydrophilizing groups, the disclosed uretdione component of the reference is not disclosed as containing such groups and therefore meets the claims.  Thirdly, applicants’ argument that the composition of the primary reference requires an emulsifier is without merit, because the instant claims do not exclude such a component.  Fourthly, applicants’ argument concerning the examiner’s position with respect to using the carboxylate containing polyacrylate polyols of Nienhaus et al. as the active hydrogen containing reactant of the primary reference fails to appreciate what the teachings of the primary reference concerning the use of the active hydrogen containing reactant would have suggested to the skilled artisan.  The position is maintained, given this disclosure within the primary reference, that the skilled artisan would have reasonably expected the carboxylate containing polyacrylate polyols of Nienhaus et al. to function within the composition of the primary reference.  Lastly, despite applicants’ argument that Tazzia fails to teach a mixture, as instantly claimed, the position is taken, to the extent claimed, that Tazzia adequately discloses such a mixture.  Applicants’ attention is directed at least to the first sentence of the abstract of Tazzia.    
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765